Citation Nr: 0826495	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  00-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claim of entitlement 
to service connection for bipolar disorder.  A hearing before 
the undersigned Acting Veterans Law Judge at the RO was held 
in April 2005.

This appeal was remanded in August 2005 and August 2007 for 
further development.  All requested development having been 
completed, this claim now returns before the Board.
 

FINDINGS OF FACT

Resolving all doubt in the veteran's favor, his bipolar 
disorder is related to service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, his bipolar 
disorder was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In February 2001, July 2003, September 2005, April 2006, 
December 2007, and February 2008, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No prejudice has been alleged in the timing of 
these notices, and none is apparent from the record.  
Further, in light of the favorable decision below, the Board 
sees no prejudice in continuing with adjudication of this 
claim.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that the evidence is at least in equipoise as to the question 
of whether the veteran's bipolar disorder is related to 
service, and as such, service connection is warranted for 
this disability.

In this regard, reviewing the evidence of record, the Board 
does note that much of the veteran's treatment has been for 
alcohol and substance abuse, which appears to be the reason 
that the veteran has been previously denied for this 
condition.  However, the Board also notes that there is much 
evidence of record which indicates that the veteran has 
bipolar disorder related to service.  Specifically, a March 
2007 letter from a VA physician indicates that the veteran 
was under treatment for a schizoaffective disorder which 
first manifested in service.  An August 2006 letter from a 
psychologist indicates that the evidence she was able to 
review appears to indicate that the veteran had an onset of 
bipolar disorder in service.  Finally, a January 2006 report 
of VA examination indicates that it is as least as likely as 
not that the veteran's acquired psychiatric difficulties were 
present in service.

Thus, considering all evidence of record, including the above 
noted evidence, the veteran's hearing testimony, statements 
from the veteran's brother, and the veteran's service medical 
records, the Board finds that the evidence is at least in 
equipoise as to the question of whether the veteran's bipolar 
disorder is related to service.  As such, the benefit-of-the-
doubt doctrine applies, and the Board finds that service 
connection for bipolar disorder is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to service connection for bipolar disorder is 
granted.




____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


